

116 HR 5086 IH: To terminate certain waivers of sanctions with respect to Iran issued in connection with the Joint Comprehensive Plan of Action, and for other purposes.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5086IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Cheney (for herself, Mr. Gallagher, Mrs. Wagner, Mr. Budd, Mr. King of New York, Mr. Diaz-Balart, Mr. Zeldin, Mr. Crawford, Mrs. Lesko, Mr. Wilson of South Carolina, Mr. Turner, Mr. Waltz, Mr. DesJarlais, Mr. Womack, Mr. Byrne, Mr. Weber of Texas, Ms. Stefanik, Mr. Kustoff of Tennessee, Mr. Chabot, Mr. Babin, Mr. Armstrong, Mr. Steube, and Mr. Mitchell) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, the Judiciary, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo terminate certain waivers of sanctions with respect to Iran issued in connection with the Joint Comprehensive Plan of Action, and for other purposes. 
1.Termination of certain waivers of sanctions with respect to nuclear activities in or with Iran 
(a)In generalEffective on the date of the enactment of this Act, any waiver of the application of sanctions provided for under sections 1244, 1245, 1246, and 1247 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803, 8804, 8805, and 8806) for or to enable an activity described in subsection (b) is terminated, and the President may not issue a new such waiver for such an activity on or after such date of enactment. (b)Activities describedAn activity described in this subsection is a nuclear activity in or with Iran with respect to which a waiver described in subsection (a) was issued in connection with the Joint Comprehensive Plan of Action, including the following: 
(1)The Arak reactor redesign. (2)The transfer into Iran of enriched uranium for the Tehran Research Reactor. 
(3)The modification of 2 centrifuge cascades at the Fordow facility for nonsensitive purposes. (c)Joint comprehensive plan of action definedIn this section, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People's Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action. 
